Voobhees, J.
Tlie ground upon which tlie plaintiffs base tlieir action in redhibition, is that, at the date of the sale, the slave was afflicted with tubercular consumption.
The, only evidence upon this subject, is the conjectural opinion of physicians, two of whom had given medical attention to the slave during his illness. There was no post mortem examination.
*18On tlie other hand it appears that the slayo previously to, and at the date of tlie sale, enjoyed, to all appearances, remarkably good health. Nor does it appeitr at what time, after the sale, the first symptoms of the disease became manifest. Under these circumstances the speculative opinions of the physicians, who attended the slave during his last illness, lire not of themselves sufficient to establish tlie precise origin of the disease. Dupré v. Demarest, 5 A. 592; Stackhouse v. Kendall, 7 A. 670; Williams v. Talbot, 12 A. 408.
Judgment affirmed.